




Exhibit 10.5


PANERA BREAD COMPANY


2005 LONG-TERM INCENTIVE PROGRAM
RESTRICTED STOCK AGREEMENT
(Granted under 2015 Stock Incentive Plan)




AGREEMENT (the “Agreement”) made as of the «Date» (the “Grant Date”), between
Panera Bread Company (the “Company”), a Delaware corporation having a principal
place of business in St. Louis, Missouri, and «First_Name» «Last_Name» (the
“Participant”).


WHEREAS, pursuant to the 2005 Long-Term Incentive Program (the “LTIP”), the
Company desires to grant to the Participant shares of its Class A Common Stock,
$.0001 par value per share (“Common Stock”), subject to certain restrictions set
forth in this Agreement, under and for the purposes set forth in the Company’s
2015 Stock Incentive Plan (the “Plan”) and the LTIP; and


WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan or the LTIP,
as applicable.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.
GRANT OF RESTRICTED SHARES; LEGEND.



The Company hereby grants to the Participant an aggregate of
«Restricted_Stock_share_Grant» shares of Common Stock, subject to adjustment, as
provided in Section 4 hereof (the “Restricted Shares”), and on the terms and
conditions and subject to all the limitations set forth herein; provided,
however, that the Restricted Shares are nontransferable and may not be sold,
assigned, pledged or otherwise encumbered or disposed of by the Participant, and
are subject to a risk of forfeiture to the Company, during the Restricted
Periods commencing on the date of this Agreement and ending on the dates set
forth in Section 2 hereof. Prior to the time shares become transferable and
nonforfeitable (“Vested”), the certificate evidencing such Restricted Shares, or
if issued in electronic form or book-entry credit, such electronic form or
credit, shall bear a legend indicating their nontransferability and
forfeitability, and shall be held by the Company, together with a stock power
endorsed in blank by the Participant.


2.
RESTRICTED PERIODS AND VESTING.



Subject to the terms and conditions set forth in this Agreement, the Plan and
the LTIP, the Restricted Shares granted hereby shall become Vested, rounded to
the nearest whole share, as follows:


On the second anniversary of the date of this Agreement
 
25% of the Restricted Shares







--------------------------------------------------------------------------------




On the third anniversary of the date of this Agreement
 
an additional 25% of the Restricted Shares
 
 
 
On the fourth anniversary of the date of this Agreement
 
an additional 25% of the Restricted Shares
 
 
 
On the fifth anniversary of the date of this Agreement
 
an additional 25% of the Restricted Shares





If the Participant ceases to provide Services (as defined below) for any reason
other than the death or Disability of the Participant, any Restricted Shares
which are not Vested on the date of the Participant’s termination of Services,
as well as any Unvested Dividends with respect to such Restricted Shares, shall
be forfeited to the Company. For purposes of this Agreement, “Services” shall
mean the provision of services as an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants or advisors of which are eligible to receive
grants under the Plan.


In the event of the death or Disability of the Participant while providing
Services, a pro rata portion of any additional Restricted Shares as would have
become Vested had the Participant not died or sustained a Disability prior to
the end of the vesting accrual period which next ends following the date of
death or Disability shall become Vested, rounded to the nearest whole share. The
proration shall be based upon the number of days during the vesting accrual
period prior to the date of death or Disability. Any remaining Restricted Shares
which have not become Vested on the date of the Participant’s death or
Disability, as well as any Accrued Dividends with respect to such Restricted
Shares, shall be forfeited to the Company.


In the event the Participant’s Services are terminated by the Company or an
affiliate of the Company for Cause, the Company shall be entitled, to the extent
permitted by law, to recover from the Participant any and all Restricted Shares
which previously became Vested.


As soon as practicable following the date that any Restricted Shares become
Vested under this Section 2, the Company shall deliver to the Participant or, in
the event of the Participant’s death, the Participant’s Designated Beneficiary a
certificate for such shares and the related stock power held by the Company
pursuant to Section 1 hereof, or release the restrictions placed on the shares,
if issued in electronic form or book-entry credit.


3.
CAPITAL CHANGES, CHANGE IN CONTROL AND OTHER ADJUSTMENTS.



The Plan and the LTIP contain provisions covering the discretion of the
committee of the board of directors and/or plan administrator to which certain
responsibilities have been delegated with regard to the treatment of Restricted
Stock, as defined in such Plan and the LTIP (which includes the Restricted
Shares), in certain transactions affecting the Common Stock, including a Change
in Control (as defined in the LTIP). Provisions in the Plan and the LTIP for
adjustment




--------------------------------------------------------------------------------




with respect to Restricted Stock and the related provisions apply to the
Restricted Shares and are incorporated in this Agreement by reference.


4.
TAXES.



The Participant acknowledges that upon the date any Restricted Shares granted
hereby become Vested (or, in the event that the Participant makes an election
under Section 83(b) of the Code, upon the date of this Agreement with respect to
all Restricted Shares) the Participant will be deemed to have taxable income
measured by the then Fair Market Value of such Restricted Shares and any
Unvested Dividends with respect to such Restricted Shares. The Participant
acknowledges that any income or other taxes due from him or her with respect to
such Restricted Shares and any Unvested Dividends with respect to such
Restricted Shares shall be the Participant’s responsibility.


The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration or
Unvested Dividends with respect to the Restricted Shares, in kind from the
Restricted Shares and other Restricted Stock otherwise granted to the
Participant. The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.


5.    NO OBLIGATION TO MAINTAIN RELATIONSHIP; ACKNOWLEDGMENT.


The Company is not by this Agreement, the LTIP or the Plan granting the
Participant any right to continued employment or any other relationship with the
Company. The Company expressly reserves the right at any time to dismiss or
otherwise terminate its relationship with the Participant free from any
liability or claim under this Agreement, the LTIP or the Plan.


6.
NOTICES.



Any notices required or permitted by the terms of this Agreement, the LTIP or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows, or to such other
address or addresses of which notice in the same manner has previously been
given:


If to the Company:
Panera Bread Company
3630 South Geyer Road, Suite 100
St. Louis, MO 63127
ATTN: Director, Compensation
Facsimile: (314) 909-3320









--------------------------------------------------------------------------------




If to the Participant, notice shall be addressed to the Participant at the home
address that the Participant most recently communicated to the Company in
writing (in electronic form or otherwise).


Any such notice shall be deemed to have been given upon the earlier of receipt,
one business day following delivery to a recognized courier service or three
business days following mailing by registered or certified mail.


7.
GOVERNING LAW.



This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than such state.


8.
BENEFIT OF AGREEMENT.



Subject to the provisions of the Plan, the LTIP and the other provisions hereof,
this Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.


9.
ENTIRE AGREEMENT.



This Agreement, and the grant made hereby, is subject to the terms and
conditions of each of the Plan and the LTIP which are incorporated herein by
reference. This Agreement, together with the Plan and the LTIP, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan and the LTIP.


10.
MODIFICATIONS AND AMENDMENTS.



The terms and provisions of this Agreement may be modified or amended as
provided in the Plan or the LTIP.


11.
WAIVERS AND CONSENTS.



Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in




--------------------------------------------------------------------------------




the specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.


12.    ACKNOWLEDGMENTS


By executing this Agreement, the Participant acknowledges (a) he or she has been
provided access to a copy of the Plan and the LTIP, and that all decisions,
determinations and interpretations of the Committee in respect of the Plan, the
LTIP and this Agreement shall be final and conclusive, (b) his or her
obligations under the Confidentiality and Proprietary Information and
Non-Competition Agreement with Panera, LLC and any other confidentiality and
non-competition agreement with Panera, LLC or the Company and (c) that in
accepting the Restricted Shares, the Participant agrees to be bound by any
clawback policy that the Company may adopt in the future.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the day and year first above written.
 
 
PANERA BREAD COMPANY
 
 
 
 
 
 
By:
 
 
 
Ronald M. Shaich
 
 
Chairman, Chief Executive Officer



 
 
PARTICPANT
 
 
 
 
 
«First_Name» «Last_Name»





